 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of December 22,
2010, by and between American Standard Energy Corp., a Delaware corporation (the
“Company”), and the subscribers identified on the signature pages hereto (each a
“Subscriber” and collectively, the “Subscribers”).


RECITALS:


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).


WHEREAS, this is a private offering (the “Offering”) in which the Subscribers
agree to purchase and the Company agrees to offer and sell shares of its common
stock (the “Purchased Shares”) at a price of $3.25 per share (the “Share
Purchase Price”) for aggregate gross proceeds of up to $750,000 (the “Purchase
Price”).
 
WHEREAS, in connection with the Offering, the Company shall issue to the
Subscribers share purchase warrants (the “Series A Warrants”) in the form
attached hereto as Exhibit A (the “Warrants”), with the Warrants entitling the
Subscribers to purchase one (1) share of the Company’s Common Stock (the “A
Warrant Shares”) for every share purchased in this Private Placement by the
Subscriber, (collectively the  Purchased Shares and Warrants are  referred to as
the “Purchased Securities”).
 
WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Securities and the Subscriber desires to purchase that number of
Purchased Securities set forth on the signature page hereto on the terms and
conditions set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:
 
1.           Purchase and Sale of Purchased Securities.
 
(a)           The Purchased Shares.   Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the Closing Date (as defined
below), each Subscriber shall purchase and the Company shall sell to each
Subscriber the Purchased Shares for the portion of the Purchase Price designated
on the signature pages hereto.

 
1

--------------------------------------------------------------------------------

 

(b)           Warrants. Upon the following terms and conditions and for no
additional consideration, each of the Subscribers shall be issued Series A
Warrants in the form attached hereto as Exhibit A with the Series A Warrants
entitling the Subscribers to purchase one (1) share of the Company’s Common
Stock for every share purchased by the Subscriber for Purchased Shares as set
forth on the signature pages hereto. The Warrants shall expire one hundred and
twenty (120) days following the Closing Date, and the Warrants shall have an
initial exercise price of $3.50.
 
2.           Closing.  The issuance and sale of the Purchased Securities shall
occur on the closing date (the “Closing Date”), which shall be the date that
Subscriber funds representing the net amount due to the Company from the
Purchase Price of the Offering is transmitted by wire transfer or otherwise to
or for the benefit of the Company. The initial Closing Date shall occur on or
before December 22, 2010 (the “Initial Closing”) and shall transmit to the
Company gross proceeds of $750,000.  The consummation of the transactions
contemplated herein (the “Closing”) shall take place at the offices of Anslow +
Jaclin, LLP, 195 Route 9 South, Manalapan, NJ 07726 on such date and time as the
Subscribers and the Company may agree upon; provided, that all of the conditions
set forth in Section 11 hereof and applicable to the Closing shall have been
fulfilled or waived in accordance herewith. The Subscriber and the Company
acknowledge and agree that the Company may consummate the sale of additional
Purchased Securities to the Subscriber, on the terms set forth in this Agreement
and the other Transaction Documents as defined herein, at more than one closing
(each referred to herein as a “Closing”).
 
3.           Subscriber Representations, Warranties and Covenants.  The
Subscriber hereby represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.   If such Subscriber
is an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b)           Authorization and Power.   Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 4(c)) and to purchase the Purchased Securities
being sold to it hereunder.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by such Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required.  This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by such Subscriber and constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of such Subscriber
enforceable against such Subscriber in accordance with the terms thereof.

 
2

--------------------------------------------------------------------------------

 

(c)           No Conflicts.   The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents or to purchase the Purchased Securities in accordance with
the terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Acquisition for Investment. The Subscriber is acquiring the
Purchased Securities solely for its own account for the purpose of investment
and not with a view to or for resale in connection with a distribution.  The
Subscriber does not have a present intention to sell the Purchased Securities,
nor a present arrangement (whether or not legally binding) or intention to
effect any distribution of the Purchased Securities to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 3.2(h) below, the Subscriber does not agree to hold the Purchased
Securities for any minimum or other specific term and reserves the right to
dispose of the Purchased Securities at any time in accordance with Federal and
state securities laws applicable to such disposition.  The Subscriber
acknowledges that it is able to bear the financial risks associated with an
investment in the Purchased Securities and that it has been given full access to
such records of the Company and the subsidiaries and to the officers of the
Company and the subsidiaries and received such information as it has deemed
necessary or appropriate to conduct its due diligence investigation and has
sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.
 
(e)           Information on Company.    Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission and to the Company’s
Form 8-K filed on EDGAR on October 4, 2010 for the fiscal year ended December
31, 2009, together with all other filings made with the Commission available at
the EDGAR website (hereinafter referred to collectively as the “Reports”) and
all correspondence from the Commission to the Company including but not limited
to the Commission’s comment letters relating to the Company’s periodic filings
with the Commission whether available at the EDGAR website or not.  In addition,
such Subscriber has received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Purchased Securities.  Such
Subscriber has relied on the Reports and Other Written Information in making its
investment decision.

 
3

--------------------------------------------------------------------------------

 

(f)           Opportunities for Additional Information.  The Subscriber
acknowledges that the Subscriber has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company.


(g)           Information on Subscriber.   Subscriber is, and will be on the
Closing Date, an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable such
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  Such
Subscriber has the authority and is duly and legally qualified to purchase and
own the Purchased Securities.  Such Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on the signature page hereto regarding such Subscriber is
accurate.


(h)           Compliance with 1933 Act.   Such Subscriber understands and agrees
that the Purchased Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Purchased Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.  The Subscriber
acknowledges that the Subscriber is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Subscriber understands
that to the extent that Rule 144 is not available, the Subscriber will be unable
to sell any Purchased Securities without either registration under the 1933 Act
or the existence of another exemption from such registration requirement. In any
event, and subject to compliance with applicable securities laws, the Subscriber
may enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Purchased Securities, and deliver
the Purchased Securities, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Purchased Securities,
to third parties who in turn may dispose of these Purchased Securities.


(i)           Purchased Securities Legend.  The Purchased Securities shall bear
the following or similar legend:


 
4

--------------------------------------------------------------------------------

 

“THE ISSUANCE AND SALE OF THE PURCHASED SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR APPLICABLE STATE SECURITIES LAWS.  THE PURCHASED SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR  PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT, OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, THE PURCHASED
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED SECURITIES.”
 
 (j)           Communication of Offer.  The offer to sell the Purchased
Securities was directly communicated to such Subscriber by the Company.  At no
time was such Subscriber presented with or solicited by any leaflet, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.


(k)           Restricted Securities.   Such Subscriber understands that the
Purchased Securities have not been registered under the 1933 Act and such
Subscriber will not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Purchased Securities unless pursuant to an
effective registration statement under the 1933 Act, or unless an exemption from
registration is available.  Notwithstanding anything to the contrary contained
in this Agreement, such Subscriber may transfer (without restriction and without
the need for an opinion of counsel) the Purchased Securities to its Affiliates
(as defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement. For the purposes of this Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each Subsidiary of the Company.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)           No Governmental Review.   Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Purchased Securities
or the suitability of the investment in the Purchased Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Purchased
Securities.

 
5

--------------------------------------------------------------------------------

 

(m)         Correctness of Representations.  Such Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless such Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.  The Subscriber
understands that the Purchased Securities are being offered and sold in reliance
on a transactional exemption from the registration requirement of Federal and
state securities laws and the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Purchased
Securities.


(n)           Short Sales and Confidentiality. Other than the transaction
contemplated hereunder, the Subscriber has not directly or indirectly, nor has
any person acting on behalf of or pursuant to any understanding with the
Subscriber, executed any disposition, including short sales (but not including
the location and/or reservation of borrowable shares of Common Stock), in the
securities of the Company during the period commencing from the time that the
Subscriber first received a term sheet from the Company or any other person
setting forth the material terms of the transactions contemplated hereunder
until the date that the transactions contemplated by this Agreement are first
publicly announced as described in Section 7(m).  The Subscriber covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in Section 7(m), the Subscriber will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction). The
Subscriber understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to the effective date of the Registration Statement with the
Purchased Securities is a violation of Section 5 of the 1933 Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, the
Subscriber does not make any representation, warranty or covenant hereby that it
will not engage in short sales in the securities of the Company after the date
that the transactions contemplated by this Agreement are first publicly
announced as described in Section 7(m). Notwithstanding the foregoing, in the
case of a Subscriber that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Subscriber's assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Subscriber's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Purchased Securities covered by this Agreement.

 
4.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:

 
6

--------------------------------------------------------------------------------

 

 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has the
requisite corporate power to own its properties and to carry on its business as
presently conducted.  For purposes of this Agreement, a “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Company and its Subsidiaries
individually, or in the aggregate and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its obligations under this Agreement in any
material respect. For purposes of this Agreement, “Subsidiary” means, with
respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which more than 30% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity.
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Purchased
Securities, and any other agreements delivered together with this Agreement or
in connection herewith (collectively, the “Transaction Documents”) have been
duly authorized, executed and delivered by the Company and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.  The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder.
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the Over The Counter Bulletin Board (the
“Bulletin Board”) or the Company’s shareholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Purchased Securities.  The Transaction
Documents and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s Board of Directors.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except as would not otherwise have
a Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated by the
other Transaction Documents. Any such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.
 
(e)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 3 are true and correct, neither the
issuance nor sale of the Purchased Securities nor the performance of the
Company’s obligations under this Agreement and all other Transaction Documents
entered into by the Company relating thereto will:

 
7

--------------------------------------------------------------------------------

 

 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii)          result in the creation or imposition of any lien, charge or
encumbrance upon the Purchased Securities or any of the assets of the Company or
any of its Affiliates except in favor of Subscriber as described herein; or
 
(iii)         result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or
 
(iv)        result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
(f)           The Purchased Securities.  The Purchased Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)          have been, or will be, duly and validly authorized and on the date
of issuance of the Purchased Securities, the Purchased Securities will be duly
and validly issued, fully paid and nonassessable or if resold in a transaction
registered pursuant to the 1933 Act and pursuant to an effective registration
statement or exempt from registration will be free trading, unrestricted and
unlegended;
 
(iii)         will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company; and

 
8

--------------------------------------------------------------------------------

 

 
(iv)         will not subject the holders thereof to personal liability by
reason of being such holders.
 
(g)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.
 
(h)           Defaults.  The Company is not in material violation of its
articles of incorporation or bylaws.   The Company is (i) not in default under
or in violation of any other material agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters
which default would have a Material Adverse Effect, or (iii) not in violation of
any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect.
 
(i)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D/Regulation S under the 1933 Act) in connection with the
offer or sale of the Purchased Securities.


(j)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”).  Pursuant to the provisions of the 1934
Act, the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.


(k)           Listing.  The Company’s common stock is quoted on the Bulletin
Board currently under the symbol “ASEN”.  The Company has not received any oral
or written notice that its common stock is not eligible nor will become
ineligible for quotation on the Bulletin Board nor that its common stock does
not meet all requirements for the continuation of such quotation.  The Company
satisfies all the requirements for the continued quotation of its common stock
on the Bulletin Board.


(l)           Transfer Agent.   The name, address, and telephone number, of the
Company transfer agent is Corporate Stock Transfer, Inc. 3200 Cherry Creek Drive
South, Suite 430, Denver, CO 80209 (303) 282-4800, Fax (303) 282-5800.

 
9

--------------------------------------------------------------------------------

 

(m)          Independent Nature of Subscribers. The Company acknowledges that
the obligations of each Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber under the Transaction Documents. The Company acknowledges that
the decision of each Subscriber to purchase securities pursuant to this
Agreement has been made by such Subscriber independently of any other Subscriber
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Subscriber or by
any agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Documents, and no action taken by any Subscriber pursuant hereto or
thereto, shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose.


(n)           PFIC.  Neither the Company nor any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.


(o)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(p)           Survival.  The foregoing representations and warranties shall
survive for a period of two years after the Closing Date.
 
5.           Regulation D/Regulation S Offering.  The offer and issuance of the
Purchased Securities to the Subscribers is being made pursuant to the exemption
from the registration provisions of the 1933 Act afforded by Section 4(2) or
Section 4(6) of the 1933 Act or Rule 506 of Regulation D and/or Regulation S
promulgated thereunder.  
 
6.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:

 
10

--------------------------------------------------------------------------------

 

 
(a)           Listing/Quotation.  The Company will maintain the quotation or
listing of its common stock on the American Stock Exchange, Nasdaq Capital
Market, Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, or
New York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the common stock (the “Principal Market”), and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable, as
long as any Purchased Securities are outstanding. The Company will provide
Subscribers with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the common stock from any Principal
Market.  As of the date of this Agreement and the Closing Date, the Bulletin
Board is and will be the Principal Market.
 
(b)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Purchased Securities to the Subscribers and promptly provide
copies thereof to the Subscribers.
 
(c)           Use of Proceeds.   The proceeds of the Offering will be employed
by the Company for expenses of the Offering, and general working capital.  The
Purchase Price may not and will not be used for accrued and unpaid officer and
director salaries, payment of financing related debt, redemption of outstanding
notes or equity instruments of the Company nor non-trade obligations outstanding
on the Closing Date.
 
(d)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(e)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(f)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 7(k) above
and except for the information as to currently contemplated and/or negotiated
financing transactions, neither it nor any other person acting on its behalf
will at any time provide any Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Subscriber shall have agreed in writing
to accept such information.  The Company understands and confirms that each
Subscriber shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

 
7.           Covenants of the Company Regarding Indemnification.

 
11

--------------------------------------------------------------------------------

 

 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by the Company or breach of any representation or
warranty by the Company in this Agreement or in any Exhibits or Schedules
attached hereto in any Transaction Documents, or (ii) after any applicable
notice and/or cure periods, any breach or default in performance by the Company
of any material covenant or undertaking to be performed by the Company
hereunder, or any other material agreement entered into by the Company and
Subscribers relating hereto.
 
(b)           The Subscribers agree to indemnify, hold harmless, reimburse and
defend the Company, the Company’s officers, directors, agents, Affiliates,
members, managers, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon them or any
such person which results, arises out of or is based upon any material
misrepresentation by the Subscribers in this Agreement or in any Exhibits or
Schedules attached hereto or in any Transaction Documents.  Notwithstanding the
forgoing, in no event shall the liability of the Subscriber or permitted
successor hereunder, or under any Transaction Documents or other agreement
delivered in connection herewith, exceed the Purchase Price paid by such
Subscriber.
 
(c)           The procedures set forth in Section 9(f) shall apply to the
indemnification set forth in Section 8.

 
8.           Closing Conditions.
 
(a)           The obligation hereunder of the Subscriber to acquire and pay for
the Purchased Securities is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below. These conditions are for
the Subscriber’s sole benefit and may be waived by the Subscriber at any time in
its sole discretion.
 
(i)           The representations and warranties of the Company contained in
this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct on the Closing Date as if given on and as of the
Closing Date (except for representations given as of a specific date, which
representations shall be true and correct as of such date), and on or before the
Closing Date the Company shall have performed all covenants and agreements of
the Company contained herein or in any of the other Transaction Documents
required to be performed by the Company on or before the Closing Date;


(ii)          The Company shall have delivered to the Escrow Agent a
certificate, dated the Closing Date, duly executed by its Chief Executive
Officer, to the effect set forth in subparagraph (i) of this Section 8(a);


(iii)         The Transaction Documents have been duly executed and delivered by
the Company to the Escrow Agent.

 
12

--------------------------------------------------------------------------------

 
 (b)         The obligation hereunder of the Company to issue and sell the
Purchased Securities to the Purchaser is subject to the satisfaction or waiver,
at or before the Closing, of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.


(i)             The representations and warranties of the Subscriber in this
Agreement and each of the other Transaction Documents to which the Subscriber is
a party shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date;


(ii)            The initial Closing Date shall have occurred on or before
December 22, 2010 and shall have transmitted to the Company gross proceeds of
$750,000; and


(iv)          The Transaction Documents to which the Subscriber is a party have
been duly executed and delivered by the Subscriber to the Escrow Agent.


9.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:


If to the Company, to:


American Standard Energy Corp.
4800 North Scottsdale Road
Suite 1400
Scottsdale, AZ 85251
(480) 371-1929

 
13

--------------------------------------------------------------------------------

 


If to the Subscribers:
To each of the addresses and facsimile numbers listed on the signature pages of
this Agreement
 
(b) Entire Agreement; Amendment. This Agreement and the other Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, neither the Company nor any of the
Subscribers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty percent (50%) of the total shares of common stock
purchased in the Offering and then outstanding (the “Majority Holders”), and no
provision hereof may be waived other than by a written instrument signed by the
party against whom enforcement of any such waiver is sought. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Purchased Shares then outstanding. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents or holders of
Purchased Shares, as the case may be.
 
 (c)         Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.
 
(d)         Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Arizona without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Arizona or in the federal courts located in
the state and county of Arizona.  The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Documents by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 
14

--------------------------------------------------------------------------------

 
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and the Subscribers hereby
irrevocably waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.
 
(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the
Transaction Documents shall be automatically extended to the next business day
and interest, if any, shall be calculated and payable through such extended
period.
 
(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

 
15

--------------------------------------------------------------------------------

 
 
(j)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[Signature Pages Follow]
 
 
16

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement with
American Standard Energy Corp. by signing and returning a copy to the Company
whereupon it shall become a binding agreement.


NUMBER OF SHARES         230,770          x    $3.25 =
     $750,000          (the “Purchase Price”)


  
 
  
Signature
 
Signature (if purchasing jointly)
     
  
 
  
Name Typed or Printed
 
Name Typed or Printed
     
  
 
  
Entity Name
 
Entity Name
     
  
 
  
Address
 
Address
     
  
 
  
City, State and Zip Code
 
City, State and Zip Code
     
  
 
  
Telephone - Business
 
Telephone - Business
     
  
 
  
Telephone – Residence
 
Telephone – Residence
     
  
 
  
Facsimile – Business
 
Facsimile - Business
     
  
 
  
Facsimile – Residence
 
Facsimile – Residence
     
  
 
  
Tax ID # or Social Security #
  
Tax ID # or Social Security #



Name in which securities should be
issued:                                                                                                
 
Dated:  December 22, 2010

 
17

--------------------------------------------------------------------------------

 

This Subscription Agreement is agreed to and accepted as of December 22, 2010.
 
AMERICAN STANDARD ENERGY
CORP.
   
By:
  
 
Name:
 
Title:


 
18

--------------------------------------------------------------------------------

 